DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 7/2/2021 is acknowledged.
Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 recites, “wherein the drainage channels are form a pattern of intersecting vertical and horizontal channels.”  It appears as though this should either read – channels are formed as a pattern – or – channels form a pattern.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 recites that the system is a wearable drug delivery device.  Claim 26 depends from claim 25 which recites a wearable drug delivery device, and therefore the limitations recited in claim 26 fail to provide a further limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyss et al (US 2013/0253439).
Regarding claim 1, Wyss discloses a reservoir for storing a liquid drug (col. 1, para. 0002), comprising a shell component 2, a flexible component 3 coupled to the shell component (page 6, para. 0066), wherein the coupling is a hermetic seal (page 6, para. 0067: gas and liquid tight seal), and a port 6 configured to enable emptying of the reservoir (page 6, para. 0067).  See Fig. 1a.
Regarding claim 2, Wyss discloses that the shell component comprises an open shell (fig. 1a – shell forms bottom of reservoir with an open top that is closed by the flexible component), and is rigid (page 6, para. 0066: “rigid wall”).
Regarding claim 3, Wyss discloses that the port is formed as a portion of the shell component (fig. 1a).
Regarding claim 4, Wyss discloses that the port is a side portion (fig. 1a: port 6 is formed on the side of the shell, i.e., away from the center toward the edge).
Regarding claims 5 and 6, the examiner now refers to figs. 6a and 6b which show all the features of claim 1 as described with regard to fig. 1a above.  As like numbers refer to like elements, it is understood that the description of shell 2, flexible component 3, and port 5 referred to above also apply to this embodiment.  Wyss further discloses drainage channels 10 formed as a portion of the shell component (page 7, para. 0077: “channel structure network can be realized by longitudinal grooves embedded into the surface of the rigid wall part 3”; fig. 6a).  The drainage channels are formed as a pattern of intersecting vertical and horizontal channels (fig. 6a).
Regarding claim 21, Wyss discloses that the flexible component is operable to expand as the reservoir is filled (fig. 1a shows filled state), and collapse as the reservoir is emptied of the liquid (page 8, para. 0078: “as it is emptied, the flexible wall sheet 3 can bend inward and can contact the rigid wall part 2 when empty”).
Regarding claim 22, the examiner now refers to figs. 7a and 7b, which show all the features of claim 1 as described with regard to fig. 1a above.  As like numbers refer to like elements, it is understood that the description of shell 2, flexible component 3, and port 5 referred to above also apply to this embodiment.  Wyss further discloses a pierceable septum 12 accessible from the bottom side of the shell component (fig. 7a; page 7, para. 0078).
Regarding claim 23, Wyss discloses that the port 5 is formed as part of the shell component (fig. 1a).
Regarding claim 24, the examiner now turns to fig. 8c of Wyss which shows a reservoir for storing a liquid drug, comprising a shell component 3’, a flexible component 3 coupled to the shell component, wherein the coupling is a hermetic seal, and a port 17 configured to enable filling or emptying of the reservoir (page 8, para. 0079).  Wyss further discloses that the port 17 is a separate component coupled to the shell component (page 8, para. 0080; fig. 8c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 25, 26, 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyss.
Claim 7 calls for the reservoir to be part of a wearable drug delivery device.  Wyss does not specifically show the reservoir described above with regard to claim 1 as part of a wearable drug delivery device. However, Wyss discloses that the container for storing a medical liquid is intended to be administered to a patient using an infusion pump (page 1, para. 0002), and that such pumps are carried by a patient on the body (page 1, para. 0003).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reservoir in a wearable drug delivery device because that is the intended use of the reservoir disclosed by Wyss.
Regarding claim 25, Wyss discloses a reservoir for storing a liquid drug (col. 1, para. 0002), comprising a shell component 2, a flexible component 3 coupled to the shell component (page 6, para. 0066), wherein the coupling is a hermetic seal (page 6, para. 0067: gas and liquid tight seal), and a port 6 configured to enable emptying of the reservoir (page 6, para. 0067).  See Fig. 1a.  Claim 25 further calls for the wearable drug delivery device comprising the reservoir discussed above.  Wyss does not specifically show the reservoir described above with regard to claim 1 as part of a wearable drug delivery device. However, Wyss discloses that the container for storing a medical liquid is intended to be administered to a patient using an infusion pump (page 1, para. 0002), and that such pumps are carried by a patient on the body (page 1, para. 0003).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the reservoir in a wearable drug delivery device because that is the intended use of the reservoir disclosed by Wyss.
Claim 26 fails to further limit claim 25 as discussed above in the rejection under 112(d).  Therefore, claim 26 is rejected over Wyss as discussed with regard to claim 25 above.
Regarding claim 28, Wyss discloses that the shell component comprises an open shell (fig. 1a – shell forms bottom of reservoir with an open top that is closed by the flexible component), and is rigid (page 6, para. 0066: “rigid wall”).
Regarding claim 29, Wyss discloses that the flexible component is operable to expand as the reservoir is filled (fig. 1a shows filled state), and collapse as the reservoir is emptied of the liquid (page 8, para. 0078: “as it is emptied, the flexible wall sheet 3 can bend inward and can contact the rigid wall part 2 when empty”).
Regarding claim 30, Wyss discloses that the port is a side portion (fig. 1a: port 6 is formed on the side of the shell, i.e., away from the center toward the edge).
Regarding claim 31, the examiner now refers to figs. 7a and 7b, which show all the features of the reservoir as described with regard to fig. 1a above.  As like numbers refer to like elements, it is understood that the description of shell 2, flexible component 3, and port 5 referred to above also apply to this embodiment.  Wyss further discloses a pierceable septum 12 accessible from the bottom side of the shell component (fig. 7a; page 7, para. 0078).
Regarding claim 32, Wyss discloses that the port 5 is formed as part of the shell component (fig. 1a).
Regarding claim 33, the examiner now turns to fig. 8c of Wyss which shows a reservoir for storing a liquid drug, comprising a shell component 3’, a flexible component 3 coupled to the shell component, wherein the coupling is a hermetic seal, and a port 17 configured to enable filling or emptying of the reservoir (page 8, para. 0079).  Wyss further discloses that the port 17 is a separate component coupled to the shell component (page 8, para. 0080; fig. 8c).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyss as applied to claim 25 above, and further in view of Sondregger et al (US 9,579,461).
Claim 27 calls for the shell component to be integrated in a chassis of the wearable drug delivery device.  Wyss teaches that the reservoir is to be used in a wearable drug delivery device as discussed with regard to claim 25 above, but fails to disclose the structure of the drug delivery device.  Sondregger teaches a drug delivery device for receiving a reservoir, wherein the reservoir is received in a chassis 200 of the drug delivery device (figs. 3, 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a chassis for receiving the shell component and reservoir so that the reservoir is held within the pump when the pump is actuated to deliver fluid to the patient.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783